Citation Nr: 1521186	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  07-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1997 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2011, the Board remanded this issue for a VA examination and opinion.  In September 2014, the Board again remanded this issue for an addendum opinion.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary because there is insufficient medical evidence for the Board to adjudicate the issue of service-connection for a lumbar spine disorder.  In order to satisfy its duty to assist, VA must provide another examination and opinion. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In February 2010, VA afforded the Veteran an examination for the Veteran's claim for service connection for his lumbar spine.  Presenting, the Veteran informed the examiner that his low back had been bothering him since a motor vehicle accident in 2001.  He reported constant low back pain that radiated from his right hip, and he complained of stiffness in the morning.  The Veteran also reported flare-ups that occurred after any prolonged sitting, standing, or lifting.  Last, the Veteran complained that he had frequent falls because of the weakness in his right hip.  

A physical examination revealed tenderness and spasm in the lumbar paraspinal musculature, especially on the right side.  The Veteran had an abnormal gait related to his right hip disability, but there was no abnormal curvature or ankylosis of the spine.  Measuring the range of motion of the Veteran's thoracolumbar spine, the examiner found forward flexion that ended at 50 degrees with pain, extension that ended at 20 degrees with pain, left and right lateral flexion that ended at 30 degrees with pain, and left and right lateral rotation that ended at 30 degrees with pain.  There was no additional limitation due to pain, fatigue, weakness, or incoordination.  The examiner diagnosed the Veteran with a lumbar strain.  The examiner opined that the Veteran's lumbar condition could not be determined due to his right hip fracture without resorting to mere speculation.  As rationale, he provided that there were no objective findings that could directly relate lumbar pain or symptoms to a right hip disability.  

VA afforded the Veteran another examination in April 2012.  After reviewing the Veteran's claims-file, detailing the history of back complaints, and interviewing the Veteran, the examiner opined that the Veteran's back strain was less likely as not incurred in or otherwise the result of his active service.  The examiner further found that the Veteran's back strain was less likely as not due to or caused by the Veteran's service-connected right hip disorder.  

For her first opinion, the examiner cited the lack of medical treatment during active duty or for the first two years subsequent from separation from service.  The examiner also pointed to a normal lumbar spine x-ray from January 2003.  Essentially, the examiner opined against a direct theory of entitlement because of the lack of objective evidence during and shortly after service.  

As rationale for her opinion on a secondary theory of entitlement, the examiner provided that there was no objective evidence to support the conclusion that the Veteran's low back condition had onset as a result of his right hip disability.  The examiner asserted that there was no objective evidence linking the two conditions because the evidence showed no falls resulting in a spine fracture, a normal gait pattern on examination, and no scoliosis due to the right hip.    

Because the April 2012 examiner did not provide an opinion on whether a right hip disability aggravated an already present low back condition, the Board remanded this issue for an addendum opinion from the same examiner.  In October 2014, the examiner opined that it was less likely as not that the Veteran's claimed back condition was aggravated by the service-connected right hip disability.  Using the findings from the April 2012 examination, the examiner cited to the Veteran's normal pattern of gait that had no lurching or altered pattern that would affect the lumbar spine.  She explained that there was no obvious leg discrepancy due to the Veteran's hip disability that would affect the low back.  

After a thorough review of the record, the Board concludes that the April 2012 and October 2014 opinions are inadequate.  First, the opinions do not reflect a consideration of the February 2010 VA examination results, which are significant for the limitation of motion of the thoracolumbar spine, abnormal gait, and diagnosis of lumbar strain.  Conversely, the April 2012 examination showed virtually no disability in the low back.  The April 2012 and October 2014 opinions found this without accounting for a lengthy history of back complaints and an actual diagnosis of a low back condition in February 2010.  

Also, the Board finds that the opinions from the February 2010, April 2012, and October 2014 VA reports are inadequate because the examiners did not account for the competent and credible lay assertions from the Veteran.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

The Board notes there is a lengthy and consistent history of back complaints from the Veteran.  Service treatment records from June 1999 document the Veteran reporting back pain that had onset while running.  In his February 2001 Report of Medical History for separation from active duty, the Veteran indicated that he had recurrent back pain or a back injury during service.  Also, in an April 2012 VA examination, the Veteran listed six different times he sought treatment for back pain during service.  

In post-service August 2002 VA treatment notes, the Veteran reported that he had suffered from back pain for the previous two years.  Subsequent treatment records from January 2003 show the Veteran complaining of back pain.  A VA Mental Health note from November 2005 reveals the Veteran reporting spasm pain in the middle of his back.  Also, beginning in 2003, VA treatment notes list low back pain consistently with other conditions on the problem list.  The Board notes that there are consistent complaints of low back symptomatology since service.  

A remand is therefore again necessary so VA can provide an examination and opinion that reconciles the discrepancies between existing VA examinations and reflects a consideration of the Veteran's competent and credible statements regarding any low back condition.  The new examination and opinion also should account for the history of back complaints of record.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an appropriate VA examination for his lumbar spine disability claim.  If possible, the examination should be conducted by an examiner who has not examined the Veteran previously.  The claims file, to include a copy of this Remand, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a) The examiner should identify any and all lumbar spine disorders the Veteran has had at any time since he filed his claim in November 2004. 

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disorder, to include arthritis, had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the detailed records that seemingly show continuous complaints of back pain, starting in August 2002.  

(c) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disorder was caused by his service-connected right hip disability; 

(d)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disorder, to include arthritis, has been aggravated (permanently worsened) by his service-connected right hip disability.

In addition to the medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms during and after service. 

A complete rationale should be given for all opinions and conclusions expressed.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


